Citation Nr: 9907060	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim concerning service connection 
for the cause of the veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter 


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945.  He died on June [redacted], 1978, and the 
appellant is his spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence to reopen a claim of service connection for 
the cause of the veteran's death had not been submitted. 

On August 17, 1998, a hearing was held in Philadelphia, 
Pennsylvania, before a member of the Board.  Subsequently, in 
August 1998, the appellant's representative submitted an 
August 1998 letter from Annamarie Young, D.O., which 
concerned the claim for service connection for the cause of 
the veteran's death.  On an attached memorandum, it was 
indicated that the appellant was waiving prior RO 
consideration of this evidence, as permitted under 38 C.F.R. 
§ 20.1304(c) (1998).  Therefore, Dr. Young's letter will be 
considered by the Board with other evidence below. 


FINDINGS OF FACT

1.  In February 1985, the Board denied service connection for 
the cause of the veteran's death based on a finding that it 
was not shown that disability incurred in or aggravated by 
service was the principal or contributory cause of his death.  

2.  The evidence received since the Board's February 1985 
decision tends to show that the veteran's service-connected 
varicose veins caused or substantially contributed to his 
death. 
CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

In a February 1985 decision, the Board denied the appellant's 
claim concerning service connection for the cause of the 
veteran's death.  The Board found, in pertinent part, that 
the evidence did not provide an adequate basis for concluding 
that the veteran's service-connected varicose veins of the 
right leg caused or contributed substantially to his death. 

The evidence of record at the time of the Board's decision 
included service medical records dated in April 1945 which 
noted that the veteran had had varicose veins of his right 
lower leg for the prior two years.  The separation 
examination report also indicated varicose veins of the right 
leg.  The evidence of record also included VA medical 
records, which reflected that the veteran underwent multiple 
colostomies in 1968 and 1969, and underwent drainage of a 
left leg hematoma in October 1973.  Examination of the 
extremities in October 1973 revealed varices of the right leg 
saphenous system which were noted to be thrombosed.  

The evidence of record also included two versions of the 
veteran's death certificate.  The original certificate, 
prepared in June 1978, reported that the cause of the 
veteran's death was acute alcoholism and that no autopsy was 
performed.  This death certificate was revised in November 
1981, so as to reflect that the veteran's immediate cause of 
death was actually chronic thrombophlebitis, with "[o]besity 
bypass surgery" being a significant condition contributing 
to death but not related to the terminal disease or 
condition.  Finally, the evidence of record also included the 
transcript of a local hearing conducted in February 1983.  At 
this hearing, the appellant essentially asserted that the 
veteran's service-connected varicose vein condition caused or 
substantially contributed to his death.  

The evidence received since the Board's February 1985 
decision includes numerous written statements by the 
appellant, a written statement from the appellant's daughter, 
and their testimony at a Travel Board hearing on August 17, 
1998.  In their written statements and oral testimony, the 
appellant and her daughter essentially continued to assert 
that the veteran's varicose vein condition caused or 
substantially contributed to his death.  

The evidence also includes a September 1997 letter from 
Nicholas C. Cavarocchi, M.D.  In this letter, Dr. Cavarocchi, 
in pertinent part, suggested that the veteran in fact died 
from a pulmonary embolus.  Significant risk factors for 
pulmonary embolus were noted to include a history of 
thrombophlebitis, which Dr. Cavarocchi appeared to relate to 
the veteran's service-connected varicose vein disability.  
Dr. Cavarocchi opined that the veteran's fatal pulmonary 
embolus was directly related to his service-connected 
disability.  A copy of Dr. Cavarocchi's extensive curriculum 
vitae was attached to this letter. 

As noted in the introduction above, the evidence also 
includes an August 1998 letter from Dr. Young.  In this 
letter, Dr. Young cited various medical texts and appeared to 
generally relate varicose veins to thrombophlebitis and 
pulmonary embolus.  




II.  Analysis

As noted above, in its February 1985 decision, the Board 
denied the appellant's claim concerning service connection 
for the cause of the veteran's death.  This decision is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).

The United States Court of Veterans Appeals (Court) has held 
that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West No. 98-7017 (Fed. Cir. Sept. 16, 
1998), the United States Court of Appeals for the Federal 
Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet.App. 273, 285 
(1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veteran's death.  38 C.F.R. 
§ 3.312(c)(1).  

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented; hence, the claim 
concerning service connection for the cause of the veteran's 
death may be reopened.  The specified basis for the Board's 
denial in February 1985 was that the evidence of record did 
not show that the veteran's service-connected varicose vein 
disability caused or substantially contributed to his death.  
The additional evidence submitted, specifically the letters 
from Dr. Cavarocchi and Dr. Young, relates the veteran's 
varicose vein disability to his death.  This evidence is new 
and material because it establishes that it is possible that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
the veteran's death.  Accordingly, the new evidence is not 
merely cumulative of other evidence of record, and must be 
considered in order to fairly decide the merits of the 
appellant's claim.  

ORDER

The claim of service connection for the cause of the 
veteran's death is reopened.  
REMAND

Although the appellant's claim for service connection for the 
cause of the veteran's death is reopened, the Board has 
determined that additional development is necessary before a 
decision on the merits can be made.  

Given the medical opinions of Dr. Cavarocchi and Dr. Young 
discussed above, the veteran's claims folder should be 
forwarded to a physician for an opinion as to the cause of 
the veteran's death.  The Court has held that the Board must 
consider only independent medical evidence to support their 
findings rather than provide their own medical judgment in 
the guise of a Board opinion.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  In addition, the VA has a duty to 
assist a claimant in the development of facts pertinent to 
his or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his or her claim 
includes the procurement of medical records to which the 
claimant has made reference to.  Littke v. Derwinski 1 Vet. 
App. 90 (1990).  It also includes the procurement of a 
medical opinion where necessary.  See Ashley v. Brown, 6 Vet. 
App. 52 (1993) (obtaining an advisory medical opinion is a 
viable way for the Board to fulfill its duty to assist an 
appellant).  

Given that Dr. Cavarocchi's letter was accompanied by a 
curriculum vitae which reflects his board certifications, his 
extensive experience as a cardiovascular surgeon and his 
numerous educational and clinical activities, it is essential 
that the veteran's claims file be reviewed by a cardiologist 
who has sufficient qualifications and background to analyze 
the opinions of both Dr. Cavarocchi and Dr. Young, and 
provide an additional opinion as to the cause of the 
veteran's death.  

Therefore, this case is Remanded to the RO for the following:

1.  This claims folder, including a copy 
of this Remand, should be forwarded for 
review by a specialist in cardiology.  
Following review of the entire claims 
file, the cardiologist should determine 
the following:

Is it at least as likely as not that 
the veteran's service-connected 
varicose vein disability caused his 
death or contributed substantially 
or materially to cause his death, or 
combined to cause his death, or 
aided or lent assistance to the 
production of his death?

The cardiologist should be advised 
that it must be shown that there was 
a causal connection and not just a 
casual connection.  

The cardiologist should consider all 
material evidence in the claims 
folder.  The evidence considered by 
the cardiologist should include, but 
not be limited to, the September 
1997 letter from Dr. Cavarocchi and 
the August 1998 letter from Dr. 
Young.  

The reasons for any medical opinions 
by the cardiologist should be 
discussed in detail.  If the 
cardiologist agrees or disagrees 
with the opinion(s) of Dr. 
Cavarocchi and/or Dr. Young, he/she 
should state the reasons therefore.  
All medical authorities (including 
texts and treatises) relied upon 
should be clearly cited.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
medical review complies with the Board's 
instructions.  If it does not, 
appropriate corrective action is to be 
implemented.

3.  When the above development is 
completed, the appellant's claim should 
be reviewed by the RO on a de novo basis.  
Consideration should be given to the 
provisions of 38 C.F.R. § 3.312 (1998).  
If the decision remains adverse to the 
appellant, she and her representative 
should be issued a supplemental statement 
of the case that includes the reasons and 
bases for any decision rendered.  The 
appellant and her representative should 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is notified.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
      GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

